Citation Nr: 0105428	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-22 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 18, 1993, 
for a grant of service connection for schizophrenic reaction, 
residual type.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, in 
Seattle, Washington, which established service connection for 
the veteran's schizophrenia and assigned a 50 percent 
disability evaluation, effective August 18, 1993.  A notice 
of disagreement with the effective date was received in 
September 1998, a statement of the case was issued in October 
1999, and the veteran's substantive appeal was received in 
November 1999.  The veteran's claims file was subsequently 
transferred to the Sioux Falls, South Dakota, Regional Office 
(RO) due to a change of residence.  The veteran is 
unrepresented in this appeal.

An August 2000 rating decision denied an increased rating for 
the veteran's service-connected schizophrenia.  This issue is 
not in appellate status as it does not appear that a notice 
of disagreement has been received to initiate an appeal.

In October and November 2000 the veteran submitted evidence 
to the Board; the veteran did not waive initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).  However, the items of evidence received were either 
duplicates of previously submitted materials or not pertinent 
to the issue on appeal.


FINDINGS OF FACT

1.  By rating decision in June 1971, entitlement to service 
connection for schizophrenic reaction was denied; an appeal 
was not initiated from that determination.

2.  In May 1993, the veteran requested that his claim of 
entitlement to service connection for psychiatric disability 
be reopened; by rating decision that same month, the RO 
determined that new and material evidence had not been 
received to reopen the claims. 

3.  On August 18, 1993, the RO received a copy of a 
communication from the veteran which was interpreted as a 
request to reopen his claim of entitlement to service 
connection for psychiatric disability.

4.  By rating decision in August 1994, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability; a notice of disagreement was received 
in November 1994, a statement of the case was issued, and a 
timely substantive appeal was received. 

5.  In March 1997, the Board remanded the case to the RO for 
additional development; by rating decision in December 1997, 
the RO granted service connection for schizophrenic reaction, 
residual type, and assigned a 50 percent disability 
evaluation, effective August 18, 1993.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision which denied entitlement to 
service connection for schizophrenic reaction is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  The criteria for entitlement to an effective date prior 
to August 18, 1993, for the award of service connection for 
schizophrenic reaction, residual type, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
after considering the new legislation, the Board finds that 
no additional development is necessary with regard to the 
issue currently on appeal.  The record as it stands includes 
all pertinent evidence necessary to reach a determination as 
to the proper effective date to be assigned for the grant of 
service connection.  No useful purpose would be served by 
delaying appellate review.  

Review of the record shows that entitlement to service 
connection for psychiatric disability was denied by rating 
decision in June 1971.  The veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures.  However, he did not initiate an appeal with a 
timely notice of disagreement.  The June 1971 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  However, a 
claim which is the subject of a prior, final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In the present case, the veteran requested a reopening of his 
claim in May 1993.  By rating decision that same month, the 
RO determined that no new and material evidence had been 
received.  Then, on August 18, 1993, a copy of a 
communication from the veteran was received and construed by 
the RO as another request to reopen his claim.  By decision 
in August 1994, the RO denied that claim.  However, the 
veteran did file a notice of disagreement in November 1994to 
initiate an appeal from the August 1994 decision.  A 
statement of the case was issued, and the veteran completed 
his appeal by filing a timely substantive appeal.  The case 
was forwarded to the Board for appellate review.  In March 
1997, the Board remanded the case to the RO for additional 
development.  However, after undertaking additional 
development, including a VA examination with medical opinion, 
the RO granted service connection for schizophrenia.  The RO 
assigned an effective date of August 18, 1993.  The veteran 
contends that an earlier effective date is warranted.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
It is clear in this case that the benefit granted (service 
connection) was based on a claim reopened after final 
disallowance and based on new and material evidence other 
than service department records.  In such a case the 
effective date will be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

The RO has viewed a communication received on August 18, 
1993, (a copy of the veteran's letter to a Congressman) as a 
request to reopen.  The essential question is whether VA was 
in receipt of a request to reopen prior to August 18, 1993, 
which had not been adjudicated by the RO.  The Board 
concludes that VA was not in receipt of such evidence.  The 
Board notes that the only document submitted to VA after the 
RO's May 1993 decision was a letter from the veteran 
(received on August 9, 1993) requesting copies of his 
military medical records and information concerning the 
location of his claims file.  The Board finds that the RO 
properly determined that the effective date of the grant of 
service connection for schizophrenia was August 18, 1993.

In sum, the eventual grant of service connection for 
schizophrenia can be traced to the August 18, 1993, request 
to reopen, and the RO has correctly assigned that date as the 
effective date for the grant of service connection.  While 
the veteran did request a reopening of his claim in May 1993, 
the RO found no new and material evidence to reopen by rating 
decision in May 1993.  The veteran did not file a notice of 
disagreement from that determination.  The 1997 grant of 
service connection was the result of the 
adjudication/appellate process which began as a result of the 
August 18, 1993, claim, not the May 1993 claim.  There is 
therefore no basis for assignment of an effective date prior 
to August 18, 1993.  



ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

